Title: To Thomas Jefferson from John Hancock, 30 September 1776
From: Hancock, John
To: Jefferson, Thomas


                    
                        Sir
                        Philadelphia Septr. 30th. 1776.
                    
                    The Congress having appointed you to fill a most important and honorable Department, it is with particular Pleasure I congratulate you on the Occasion.
                    By the enclosed Resolves you will percieve, that Doctor Franklin, Mr. Deane, and yourself, are chosen Commissioners at the Court of France, to negotiate such Business as the Congress shall entrust you with. For this Purpose, Letters of Credence, and Instructions will be delivered to Doctor Franklin, and Duplicates forwarded to you and Mr. Deane. You will therefore, be pleased to acquaint me, by the Return of the Express, who brings you this, at what Time and Place it will be most convenient for you to embark, in Order that a Vessel may be sent to take you on Board. A suitable Vessel, will, in the mean Time, be provided here for the Accommodation of Doctor Franklin, it being judged most prudent, that you should sail in different Ships.
                    As it is fully in your Power, so I am persuaded it is the favorite Wish of your Heart, to promote the Interest and Happiness of your Country; and that you will, in particular, render her the great Services which she so fondly expects from you on this Occasion. With the warmest Wishes for your Health, and a safe and speedy  Passage, I have the Honour to be, with every Sentiment of Esteem, Sir Your most obed. & very hble Servt.,
                    
                        John Hancock Presidt.
                    
                